—Judgment unanimously affirmed. Memorandum: The prosecutor provided a race-neutral explanation for the exercise of a peremptory challenge against an Afro-American potential juror, and defendant failed to sustain his burden of persuasion that the prosecutor’s explanation was a pretext for racial discrimination (see, People v Payne, 88 NY2d 172, 181; People v Allen, 86 NY2d 101, 110).
The verdict is not repugnant because no element of criminal possession of a weapon in the third degree was negated by defendant’s acquittal of the charges of burglary in the first degree, reckless endangerment in the first degree or criminal mischief in the fourth degree. By failing to object to the charge as given or to request a charge on the operability of a weapon, defendant failed to preserve for our review his argument that Supreme Court erred in failing to charge the jury concerning the requirement of operability {see, CPL 470.05 [2]). We decline to exercise our power to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.— Criminal Possession Weapon, 3rd Degree.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.